Sales Report:Supplement No. 89 dated Dec 02, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 433772 This series of Notes was issued and sold upon the funding of the borrower loan #39740, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Auction start date: Nov-17-2009 Auction end date: Nov-24-2009 Starting lender yield: 8.76% Starting borrower rate/APR: 9.76% / 10.10% Starting monthly payment: $64.31 Final lender yield: 8.70% Final borrower rate/APR: 9.70% / 10.04% Final monthly payment: $64.25 Auction yield range: 3.29% - 8.76% Estimated loss impact: 0.61% Lender servicing fee: 1.00% Estimated return: 8.09% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Sep-1988 Debt/Income ratio: 23% Credit score: 800-819 (Nov-2009) Current / open credit lines: 22 / 20 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 64 Length of status: 4y 6m Amount delinquent: $0 Revolving credit balance: $65,694 Occupation: Accountant/CPA Public records last 12m / 10y: 0/ 0 Bankcard utilization: 31% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: tdfoss Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Debt Consolidation loan Purpose of loan:This loan will be used to pay off my Lowe's and Home Depot credit cards.? I remodeled a house and have been paying down the balances for the past 6 months.? In January, the 0% interest expires and they will apply the 23% default rate to the remaining balance from the inception.? This would result in several hundred dollars in interest charges instantly billed to me.? I would like to avoid that.My financial situation:I am a good candidate for this loan because my yearly income is over $170,000 and this would lower my monthly payments that I am already paying.? Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) manuvns $25.00 $25.00 11/17/2009 5:10:10 PM saahilld $25.00 $25.00 11/17/2009 5:21:17 PM mrmojado $25.00 $25.00 11/19/2009 2:19:57 PM bomdel $25.00 $25.00 11/19/2009 1:34:42 PM hellasow $30.00 $30.00 11/20/2009 1:53:14 AM rpg $75.00 $75.00 11/21/2009 10:01:30 AM flwah $25.00 $25.00 11/22/2009 6:28:02 PM Cherrypicker $50.00 $50.00 11/21/2009 10:03:09 AM building_community $25.00 $25.00 11/23/2009 12:04:40 PM chuck05 $25.00 $25.00 11/23/2009 4:48:11 PM Onlyhappycustomers $25.00 $25.00 11/23/2009 5:52:35 PM anacho4me $25.00 $25.00 11/23/2009 5:35:28 PM kdinvest $25.00 $25.00 11/23/2009 6:02:53 PM bonbon224 $50.00 $50.00 11/23/2009 6:40:56 PM rpg $25.00 $25.00 11/23/2009 6:05:17 PM JerryB96 $25.00 $25.00 11/24/2009 5:35:46 AM Dollars4Rent $25.00 $25.00 11/24/2009 8:14:44 AM the-profit-oracle $25.00 $25.00 11/24/2009 9:17:13 AM dorypro $25.00 $25.00 11/24/2009 9:23:59 AM wealth-pipeline $25.00 $25.00 11/24/2009 1:14:52 PM impartial-deal $28.86 $28.86 11/24/2009 12:51:48 PM TakeCare $150.00 $150.00 11/24/2009 3:25:05 PM TakeCare $50.00 $50.00 11/24/2009 3:25:55 PM dmk2006 $25.00 $25.00 11/24/2009 4:09:32 PM patriot384 $100.00 $100.00 11/24/2009 4:15:33 PM stockcop $50.00 $50.00 11/24/2009 5:06:52 PM blot44 $25.00 $25.00 11/17/2009 8:31:36 PM dbanwart $25.00 $25.00 11/18/2009 7:46:22 AM responsibility-butterfly $25.00 $25.00 11/18/2009 9:26:14 PM credit-coach118 $25.00 $25.00 11/20/2009 9:40:01 AM heerzaquestion $25.00 $25.00 11/20/2009 10:54:58 AM enticing-treasure5 $25.00 $25.00 11/22/2009 9:04:34 AM ManhattanLender $25.00 $25.00 11/23/2009 6:49:39 PM CCIExpress $25.00 $25.00 11/24/2009 7:11:28 AM MrLeft $50.00 $50.00 11/24/2009 8:00:58 AM Dollars4Rent $25.00 $25.00 11/24/2009 8:15:00 AM money-prophesy $100.00 $100.00 11/24/2009 8:37:33 AM KDW08 $25.00 $25.00 11/24/2009 9:37:24 AM knark $25.00 $25.00 11/24/2009 10:52:06 AM minista $25.00 $25.00 11/24/2009 1:19:50 PM suburbanman64 $50.00 $50.00 11/24/2009 12:42:15 PM jybank $25.00 $25.00 11/24/2009 1:19:49 PM StrongMonty $48.27 $48.27 11/24/2009 1:45:02 PM wild-orange $200.00 $200.00 11/24/2009 3:15:43 PM Ven58 $25.00 $25.00 11/24/2009 3:08:06 PM Sarspatula $25.00 $25.00 11/24/2009 3:26:47 PM dmitriy2 $50.00 $50.00 11/24/2009 3:53:03 PM Mikale360 $25.00 $25.00 11/24/2009 4:09:52 PM treasure-bliss4 $50.00 $50.00 11/24/2009 4:36:25 PM loss-of-control $50.00 $17.87 11/24/2009 4:39:44 PM wwwUniversal $25.00 $25.00 11/24/2009 5:04:13 PM 51 bids Borrower Payment Dependent Notes Series 434394 This series of Notes was issued and sold upon the funding of the borrower loan #39798, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $5,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Nov-23-2009 Auction end date: Nov-30-2009 Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $163.55 Final lender yield: 9.40% Final borrower rate/APR: 10.40% / 12.51% Final monthly payment: $162.28 Auction yield range: 4.29% - 9.94% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.27% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: May-1985 Debt/Income ratio: 18% Credit score: 740-759 (Nov-2009) Current / open credit lines: 8 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 27 Length of status: 5y 6m Amount delinquent: $0 Revolving credit balance: $16,735 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 74% Stated income: $100,000+ Delinquencies in last 7y: 3 Homeownership: Yes Inquiries last 6m: 1 Screen name: Leader44 Borrower's state: Texas Borrower's group: JBR & Co. Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 35 ( 100% ) 740-759 (Latest) Principal borrowed: $32,000.00 < mo. late: 0 ( 0% ) 700-719 (Sep-2007) 680-699 (Sep-2006) Principal balance: $8,307.65 1+ mo. late: 0 ( 0% ) Total payments billed: 35 Description College Education I will use this loan to fund the final semester of my daughter's college education at a 4 year university.? I have funded 100% of her education without any form of loan thus far.? I have already paid off one prosper loan with?all payments 100% on time,?and have one year left on an existing prosper loan in which I have?paid on time each month as well. ? My current loan is for 741.00 per month and this?cash will be freed up in November of 2010.??This will be a good 3 year investment for you.?Thank you for your consideration.?Leader44 Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) GenerousGentleMan $50.00 $50.00 11/23/2009 3:58:08 PM WorldlyWorker $25.00 $25.00 11/23/2009 4:01:45 PM Avala $25.00 $25.00 11/23/2009 4:01:54 PM b-rent $25.00 $25.00 11/23/2009 4:03:21 PM bazaar-tulip $25.00 $25.00 11/23/2009 4:02:21 PM Kerrysbay $25.00 $25.00 11/23/2009 4:07:02 PM smartie1 $25.00 $25.00 11/23/2009 3:58:04 PM Lendomatic $25.00 $25.00 11/23/2009 4:02:27 PM ljay $25.00 $25.00 11/23/2009 4:06:51 PM gdbanks $25.00 $25.00 11/23/2009 4:28:30 PM wrchism $37.54 $37.54 11/23/2009 4:27:12 PM Jassi $25.00 $25.00 11/23/2009 4:35:31 PM credit-investor5 $100.00 $100.00 11/23/2009 4:35:50 PM japper2353 $25.00 $15.68 11/23/2009 4:36:09 PM elevated-platinum5 $25.00 $25.00 11/23/2009 4:35:09 PM StrongMoney $25.00 $25.00 11/23/2009 4:35:42 PM bigballer105 $25.00 $25.00 11/23/2009 4:36:09 PM Syzygy $25.00 $25.00 11/23/2009 4:37:08 PM loss-of-control $100.00 $100.00 11/23/2009 5:58:19 PM usedtoborrow $30.00 $30.00 11/23/2009 4:56:46 PM the-profit-oracle $25.00 $25.00 11/24/2009 11:15:09 AM impartial-deal $25.00 $25.00 11/24/2009 11:34:48 AM wwwUniversal $25.00 $25.00 11/24/2009 11:57:36 AM stemper $50.00 $50.00 11/25/2009 5:54:26 PM grf1945 $25.00 $25.00 11/25/2009 7:57:27 PM PalmerTheEmbalmer $25.00 $25.00 11/26/2009 12:33:51 AM patriot384 $100.00 $100.00 11/26/2009 5:22:52 AM jybank $25.00 $25.00 11/26/2009 11:25:33 AM vine99 $85.00 $85.00 11/27/2009 10:37:18 AM bruin558 $50.00 $50.00 11/27/2009 10:41:56 AM independent-investment $50.00 $50.00 11/27/2009 11:00:32 AM GEOFFS3 $25.00 $25.00 11/27/2009 11:09:01 AM TakeCare $300.00 $300.00 11/27/2009 11:45:34 AM Jynxie $27.72 $27.72 11/27/2009 2:37:23 PM SeaLoans $25.00 $25.00 11/27/2009 2:37:05 PM bid-papyrus $25.00 $25.00 11/27/2009 3:42:05 PM GloriousJohnny $25.00 $25.00 11/27/2009 6:13:43 PM nickel-pipeline $50.00 $50.00 11/27/2009 6:46:20 PM springpanda $25.00 $25.00 11/27/2009 9:26:30 PM improvman $25.00 $25.00 11/27/2009 10:39:52 PM Camerican $25.00 $25.00 11/28/2009 7:19:54 AM gothampark $25.00 $25.00 11/28/2009 12:43:18 PM springpanda $25.00 $25.00 11/28/2009 1:35:18 PM julijask $25.00 $25.00 11/28/2009 1:43:57 PM payontime1 $50.00 $50.00 11/29/2009 12:43:55 AM AP2PLender $25.00 $25.00 11/29/2009 11:22:51 AM newbietony $40.00 $40.00 11/29/2009 7:13:58 PM Russia5M $25.00 $25.00 11/30/2009 5:29:19 AM Snoopylover $25.00 $25.00 11/30/2009 6:08:25 AM deal-kung-fu $50.00 $50.00 11/30/2009 9:45:08 AM tenchi2777 $25.00 $25.00 11/30/2009 11:34:49 AM martymaniaman $25.00 $25.00 11/30/2009 12:15:33 PM bondo41 $25.00 $25.00 11/30/2009 11:44:47 AM martyMSU $36.69 $36.69 11/30/2009 2:28:49 PM division177 $25.00 $25.00 11/30/2009 3:46:12 PM Memphis-King $50.00 $50.00 11/30/2009 3:56:57 PM onlyinchicago $25.00 $25.00 11/23/2009 4:01:41 PM Caledoni $25.00 $25.00 11/23/2009 4:03:26 PM pawsitive $25.00 $25.00 11/23/2009 4:03:12 PM ctgscott $25.00 $25.00 11/23/2009 4:03:32 PM Cai8899 $75.00 $75.00 11/23/2009 4:08:08 PM theemhdoctor $25.00 $25.00 11/23/2009 4:01:28 PM lostontheedge $25.00 $25.00 11/23/2009 4:03:29 PM easylender $25.00 $25.00 11/23/2009 4:27:00 PM eggzie $25.00 $25.00 11/23/2009 4:27:14 PM lucrative-worth $25.00 $25.00 11/23/2009 4:07:45 PM GatorBait $50.00 $50.00 11/23/2009 4:33:43 PM DukSerduk $25.00 $25.00 11/23/2009 4:35:21 PM kid8549 $25.00 $25.00 11/23/2009 4:35:00 PM museic1 $25.00 $25.00 11/23/2009 4:35:10 PM bridgedoctor $25.00 $25.00 11/23/2009 4:32:05 PM Aberdeen $300.00 $300.00 11/23/2009 5:23:07 PM five-star-justice $36.00 $36.00 11/23/2009 4:50:33 PM tagkat $27.07 $27.07 11/24/2009 9:42:15 AM Tizzo27 $100.00 $100.00 11/24/2009 7:14:55 PM maineyankee $25.00 $25.00 11/25/2009 8:59:42 AM golffish2 $100.00 $100.00 11/25/2009 11:09:49 AM G-Love $200.00 $200.00 11/26/2009 8:55:39 AM availableloan $25.00 $25.00 11/26/2009 12:44:22 PM unk1911 $25.00 $25.00 11/27/2009 6:23:57 AM dmk2006 $25.00 $25.00 11/27/2009 10:16:38 AM Tuss12 $150.00 $150.00 11/27/2009 11:04:15 AM buckyhead2000 $25.00 $25.00 11/27/2009 12:52:02 PM Sitgarath $26.43 $26.43 11/27/2009 3:08:30 PM blindtaxidriver $25.00 $25.00 11/27/2009 2:53:05 PM crw1950 $50.00 $50.00 11/27/2009 9:03:44 PM scloans $25.00 $25.00 11/28/2009 3:46:28 AM Richmp412 $25.00 $25.00 11/28/2009 7:51:40 AM bankofmay $25.00 $25.00 11/28/2009 8:48:26 AM building_community $50.00 $50.00 11/28/2009 9:14:57 AM newbietony $40.00 $40.00 11/28/2009 2:49:57 PM ORteacher $50.00 $50.00 11/28/2009 3:24:41 PM next-time $28.01 $28.01 11/28/2009 1:58:44 PM BOZO88 $25.00 $25.00 11/28/2009 2:51:15 PM oldman68 $25.00 $25.00 11/28/2009 10:08:12 PM noodles932 $50.00 $50.00 11/29/2009 10:04:31 AM TampaAces $42.86 $42.86 11/29/2009 1:11:21 PM mattbly $25.00 $25.00 11/29/2009 8:14:18 PM Light_Verity $500.00 $500.00 11/29/2009 6:44:56 PM WeshaTheLeopard $27.00 $27.00 11/29/2009 9:19:51 PM kf88 $25.00 $25.00 11/30/2009 8:50:04 AM durability-colonel $50.00 $50.00 11/30/2009 5:22:13 AM market-jam $100.00 $100.00 11/30/2009 11:31:14 AM serene-capital $25.00 $25.00 11/30/2009 1:03:53 PM Scubadiver $25.00 $25.00 11/30/2009 12:18:59 PM MoneyForNothing $25.00 $25.00 11/30/2009 2:54:25 PM velocity-winner $25.00 $25.00 11/30/2009 3:50:29 PM 107 bids Borrower Payment Dependent Notes Series 434558 This series of Notes was issued and sold upon the funding of the borrower loan #39737, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,400.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Auction start date: Nov-23-2009 Auction end date: Nov-30-2009 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $108.57 Final lender yield: 29.00% Final borrower rate/APR: 30.00% / 32.38% Final monthly payment: $101.88 Auction yield range: 17.29% - 34.00% Estimated loss impact: 19.69% Lender servicing fee: 1.00% Estimated return: 9.31% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Apr-1994 Debt/Income ratio: 51% Credit score: 700-719 (Nov-2009) Current / open credit lines: 15 / 13 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 34 Length of status: 4y 1m Amount delinquent: $0 Revolving credit balance: $3,403 Occupation: Civil Service Public records last 12m / 10y: 0/ 1 Bankcard utilization: 17% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 7 Screen name: Idahoishome Borrower's state: Idaho Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 28 ( 97% ) 700-719 (Latest) Principal borrowed: $19,000.00 < mo. late: 1 ( 3% ) 720-739 (Aug-2009) 680-699 (Jan-2008) 620-639 (Jun-2007) Principal balance: $2,387.39 1+ mo. late: 0 ( 0% ) Total payments billed: 29 Description THANKS TO ALL WHO TRUSTED ME! Purpose of loan: To reduce my monthly payments on my current Prosper loan. I've had one loan, paid it off, and now I want to free up more of our monthly cash flow and reduce my monthly payments while paying a decent return to those who trust me with their money. Thanks to those who've trusted me twice before!!! I don't know who you are, but I hope you'll trust me again!My Current Prosper loan has been paid ahead and I've never missed a payment. Prosper shows I was less than 15 days once - that was when I changed banks from WAMU/Chase to my local credit union and the change happened the day after they tried pulling the money. They got the money the very next day when I called and spoke to Prosper, authorizing them to pull the payment again. There's never been a problem before this, and never since I changed banks. And my high inquiry rate is due to my changing banks also. (WAMU's conversion to Chase was a NIGHTMARE!!!)My financial situation:I am a good candidate for this loan because we have had impeccable credit and my credit score went up significantly since my last loan.
